DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. Pub. No. US 2011/0007079 A1.
 	Regarding Claim 1,  Perez discloses a  system for causing a viewer user device of a viewer user to play a live video containing a virtual space and an animation of a character object generated based on one or more motions of a distributor user (see figs. 1, 6A and 7A), the system comprising: 

in response to receiving a participation request that requests participation of the viewer user in the live video from the viewer user determine whether the viewer user belongs to a first  group or a second group (see paragraphs [0159]-[0160]); 
cause,  responsive to determining that the viewer user is belongs to the first group, a specific avatar of the viewer user to be displayed in a first region within the virtual space (see paragraphs [0112] and [0149]); and 
cause. responsive to determining that (i) the viewer user is belongs to the second group and (ii) a condition for participation is satisfied, the specific avatar of the viewer user to be displayed in a second region within the virtual space (see paragraphs [0159]-[0160]).  

 	Regarding Claim 2, Perez further discloses in the virtual space, the first region is closer to the character object than the second region (see fig.7A)

Regarding Claim 3, Perez further discloses wherein the condition for participation being satisfied comprises a number of avatars displayed in the second region and representing users other than the viewer user being less than an upper limit on a displayable number set for the second region (see fig.6A and paragraph [0123]).  

Regarding Claim 4, Perez further discloses wherein the condition for participation being satisfied comprises the viewer user being selected by the distributor user (see paragraph [0136])  

Regarding Claim 5, Perez further discloses a storage for storing avatar data used to display the specific avatar of the viewer user in the virtual space, wherein the specific avatar is caused to be displayed in the virtual space based on the avatar data read from the storage (see paragraphs [0155] and [0158])   

Regarding Claim 6, Perez further discloses wherein the one or more computer processors executing the computer-readable instructions are further caused to: receive a motion instruction targeting the specific avatar displayed in the virtual space (see paragraph [0146]) ; and -7- 4811-9135-7422.viNaohide OTSUKA et al.Preliminary AmendmentU.S. National Phase of PCT/JP2019/050682control motion of the specific avatar displayed in the virtual space based on the motion instruction (see paragraph [0146]) . 

Regarding Claim 7, Perez further discloses wherein the one or more computer processors executing the computer-readable instructions are further caused to: receive a display request targeting the specific avatar while the specific avatar is displayed in the virtual space (see paragraphs [0159]-[0160]).; and responsive to the display request being approved, cause the specific avatar to be displayed in a third region where the character object is displayed (see paragraphs [0159]-[0160]). 
 
Regarding Claim 8, Perez further discloses wherein the specific avatar is displayed in the third region  based on the viewer user  being selected by the distributor user after the display request targeting the specific avatar is received (see paragraphs [0159]-[0160]).



 	Regarding Claim 10, the claim is directed toward embody the method of claim 9 in “non-transitory computer-readable storage medium” that the instructions could be automatically performed by a processor.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424